UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04571 Name of Registrant: Vanguard Pennsylvania Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 29, 2016 Item 1: Schedule of Investments Vanguard Pennsylvania Tax-Exempt Money Market Fund Schedule of Investments As of February 29, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.7%) Pennsylvania (99.7%) Allegheny County PA GO VRDO 0.010% 3/7/16 LOC 3,455 3,455 Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) VRDO 0.010% 3/1/16 84,520 84,520 Allegheny County PA Hospital Development Authority Revenue (Concordia Lutheran) VRDO 0.020% 3/7/16 LOC 11,250 11,250 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.020% 3/7/16 LOC 11,300 11,300 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.020% 3/7/16 LOC 12,000 12,000 Allegheny County PA Industrial Development Authority Revenue (Western Pennsylvania School for Blind Children) VRDO 0.010% 3/7/16 10,000 10,000 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) VRDO 0.010% 3/1/16 LOC 35,925 35,925 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.020% 3/7/16 LOC 40,900 40,900 Bucks County PA GO 2.000% 6/1/16 2,125 2,134 Bucks County PA Industrial Development Authority Hospital Revenue (Grand View Hospital) VRDO 0.010% 3/7/16 LOC 1,265 1,265 Bucks County PA Industrial Development Authority Hospital Revenue (Grand View Hospital) VRDO 0.010% 3/7/16 LOC 15,700 15,700 Butler County PA General Authority Revenue (Erie School District Project) VRDO 0.020% 3/7/16 LOC 12,340 12,340 Butler County PA General Authority Revenue (North Allegheny School District Project) VRDO 0.010% 3/7/16 14,050 14,050 1 Central Bradford PA Progress Authority Revenue (Robert Packer Hospital) TOB VRDO 0.020% 3/7/16 LOC 21,480 21,480 Chambersburg PA Authority Revenue (Wilson College Project) VRDO 0.030% 3/7/16 LOC 6,700 6,700 1 Chester County PA Industrial Development Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.030% 3/7/16 (13) 15,935 15,935 Dallastown Area PA School District GO 2.000% 5/1/16 1,205 1,208 Delaware County PA Authority Hospital Revenue (Crozer-Chester Medical Center Obligated Group) VRDO 0.120% 3/7/16 LOC 2,115 2,115 Delaware County PA Authority Revenue (Haverford College) VRDO 0.010% 3/7/16 29,845 29,845 Delaware County PA GO 2.000% 10/1/16 1,510 1,524 Delaware County PA Industrial Development Authority Airport Facilities Revenue (United Parcel Service Inc.) VRDO 0.010% 3/1/16 36,000 36,000 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.040% 3/7/16 2,000 2,000 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.040% 3/7/16 12,000 12,000 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.040% 3/7/16 13,490 13,490 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.010% 3/7/16 LOC 10,130 10,130 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.010% 3/7/16 LOC 24,425 24,425 Easton PA Area School District GO 7.500% 4/1/16 (Prere.) 1,275 1,283 Easton PA Area School District GO 7.500% 4/1/16 (Prere.) 2,000 2,012 Emmaus PA General Authority Revenue VRDO 0.020% 3/7/16 LOC 15,000 15,000 Emmaus PA General Authority Revenue VRDO 0.020% 3/7/16 LOC 6,700 6,700 Emmaus PA General Authority Revenue VRDO 0.020% 3/7/16 LOC 15,200 15,200 Emmaus PA General Authority Revenue VRDO 0.020% 3/7/16 LOC 59,200 59,200 Emmaus PA General Authority Revenue VRDO 0.020% 3/7/16 LOC 1,200 1,200 Emmaus PA General Authority Revenue VRDO 0.020% 3/7/16 LOC 7,700 7,700 Emmaus PA General Authority Revenue VRDO 0.020% 3/7/16 LOC 8,700 8,700 Emmaus PA General Authority Revenue VRDO 0.020% 3/7/16 LOC 10,000 10,000 Emmaus PA General Authority Revenue VRDO 0.020% 3/7/16 LOC 7,900 7,900 Emmaus PA General Authority Revenue VRDO 0.020% 3/7/16 LOC 4,900 4,900 Emmaus PA General Authority Revenue VRDO 0.020% 3/7/16 LOC 11,700 11,700 Emmaus PA General Authority Revenue VRDO 0.020% 3/7/16 LOC 1,200 1,200 Emmaus PA General Authority Revenue VRDO 0.020% 3/7/16 LOC 7,100 7,100 Emmaus PA General Authority Revenue VRDO 0.020% 3/7/16 LOC 500 500 Emmaus PA General Authority Revenue VRDO 0.020% 3/7/16 LOC 8,000 8,000 Emmaus PA General Authority Revenue VRDO 0.020% 3/7/16 LOC 17,900 17,900 1 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) TOB VRDO 0.020% 3/7/16 2,785 2,785 1 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) TOB VRDO 0.020% 3/7/16 5,225 5,225 1 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) TOB VRDO 0.020% 3/7/16 5,000 5,000 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.010% 3/1/16 47,600 47,600 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.010% 3/1/16 2,100 2,100 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.010% 3/1/16 2,500 2,500 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.010% 3/1/16 2,300 2,300 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.010% 3/1/16 9,135 9,135 Haverford Township PA School District GO VRDO 0.020% 3/7/16 LOC 5,000 5,000 Lancaster County PA Hospital Authority Health Center Revenue (Masonic Homes Project) VRDO 0.010% 3/1/16 LOC 9,250 9,250 1 Lancaster County PA Hospital Authority Health System Revenue (Lancaster General Hospital Project) TOB VRDO 0.020% 3/7/16 3,410 3,410 Lower Merion PA School District GO VRDO 0.010% 3/7/16 LOC 26,685 26,685 Lower Merion PA School District GO VRDO 0.010% 3/7/16 LOC 11,800 11,800 Montgomery County PA GO VRDO 0.010% 3/1/16 15,160 15,160 Montgomery County PA Industrial Development Authority Revenue (Friends' Central School Project) VRDO 0.020% 3/7/16 LOC 2,515 2,515 Montgomery County PA Redevelopment Authority Revenue (Forge Gate Apartments Project) VRDO 0.010% 3/7/16 4,990 4,990 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.010% 3/7/16 22,290 22,290 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.020% 3/7/16 11,000 11,000 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.020% 3/7/16 9,990 9,990 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.010% 3/7/16 10,245 10,245 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.010% 3/7/16 15,515 15,515 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.010% 3/7/16 9,895 9,895 Northeastern PA Hosp. & Educational Auth. Rev. (Commonwealth Medical College Project) VRDO 0.010% 3/7/16 LOC 1,000 1,000 1 Nuveen Pennsylvania Investment Quality Municipal Fund VRDP VRDO 0.110% 3/7/16 LOC 39,000 39,000 Nuveen Pennsylvania Investment Quality Municipal Fund VRDP VRDO 0.110% 3/7/16 LOC 50,500 50,500 Owen J. Roberts School District Pennsylvania GO 5.000% 5/15/16 (Prere.) 11,695 11,811 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (York Water Co. Project) VRDO 0.020% 3/7/16 LOC 12,000 12,000 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 4.000% 7/1/16 2,160 2,187 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/16 24,315 24,700 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 4.000% 1/1/17 4,500 4,637 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.020% 3/7/16 (13) 9,900 9,900 Pennsylvania GO 5.000% 3/15/16 26,010 26,058 Pennsylvania GO 5.000% 4/15/16 2,500 2,515 Pennsylvania GO 5.000% 5/1/16 4,350 4,385 Pennsylvania GO 5.000% 6/1/16 15,000 15,177 Pennsylvania GO 5.000% 6/15/16 17,375 17,607 Pennsylvania GO 5.000% 7/1/16 4,040 4,104 1 Pennsylvania GO TOB VRDO 0.010% 3/7/16 10,400 10,400 1 Pennsylvania GO TOB VRDO 0.020% 3/7/16 5,000 5,000 1 Pennsylvania GO TOB VRDO 0.020% 3/7/16 19,325 19,325 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.010% 3/1/16 LOC 6,000 6,000 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.010% 3/7/16 LOC 8,250 8,250 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.020% 3/7/16 LOC 15,420 15,420 Pennsylvania Higher Educational Facilities Authority Revenue (Gwynedd Mercy College) VRDO 0.010% 3/7/16 LOC 15,830 15,830 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/16 8,085 8,194 1 Pennsylvania Higher Educational Facilities Authority Revenue (Presbyterian Medical Center) TOB VRDO 0.020% 3/7/16 7,200 7,200 Pennsylvania Higher Educational Facilities Authority Revenue (Susquehanna University) VRDO 0.030% 3/7/16 LOC 4,300 4,300 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) VRDO 0.010% 3/7/16 51,550 51,550 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.040% 3/7/16 2,300 2,300 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.020% 3/7/16 22,510 22,510 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.020% 3/7/16 27,910 27,910 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.020% 3/7/16 13,460 13,460 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.020% 3/7/16 16,055 16,055 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.030% 3/7/16 6,805 6,805 Pennsylvania Infrastructure Investment Authority Revenue (PENNVEST Commonwealth Funded Loan Pool Program) 5.000% 5/15/16 1,790 1,807 1 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) TOB VRDO 0.020% 3/7/16 5,055 5,055 Pennsylvania State University Revenue PUT 0.290% 6/1/16 29,500 29,500 1 Pennsylvania State University Revenue TOB VRDO 0.020% 3/7/16 6,100 6,100 1 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue TOB VRDO 0.020% 3/7/16 10,500 10,500 2 Pennsylvania Turnpike Commission Revenue 0.160% 5/1/16 8,135 8,135 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 (Prere.) 7,695 7,785 Pennsylvania Turnpike Commission Revenue 5.250% 7/15/16 1,625 1,654 Philadelphia Airport CP 0.090% 4/12/16 LOC 3,000 3,000 Philadelphia Authority for Industrial Development Revenue (Gift of Life Donor Program) VRDO 0.010% 3/7/16 LOC 10,325 10,325 Philadelphia PA Airport Revenue VRDO 0.030% 3/7/16 LOC 17,800 17,800 Philadelphia PA Airport Revenue VRDO 0.040% 3/7/16 LOC 20,690 20,690 1 Philadelphia PA Authority for Industrial Development Revenue (Children's Hospital of Philadelphia Project) TOB VRDO 0.020% 3/7/16 5,000 5,000 1 Philadelphia PA Authority for Industrial Development Revenue (Children's Hospital of Philadelphia Project) TOB VRDO 0.020% 3/7/16 2,500 2,500 Philadelphia PA Authority for Industrial Development Revenue (Inglis House Project) VRDO 0.010% 3/7/16 21,000 21,000 Philadelphia PA Gas Works Revenue VRDO 0.010% 3/7/16 LOC 19,600 19,600 Philadelphia PA Gas Works Revenue VRDO 0.010% 3/7/16 LOC 2,650 2,650 Philadelphia PA Gas Works Revenue VRDO 0.020% 3/7/16 LOC 10,530 10,530 Philadelphia PA GO 7.125% 7/15/16 (Prere.) 7,070 7,250 Philadelphia PA GO VRDO 0.010% 3/7/16 LOC 55,550 55,550 1 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) TOB VRDO 0.020% 3/7/16 4,765 4,765 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.010% 3/1/16 18,400 18,400 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.010% 3/1/16 36,200 36,200 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.010% 3/1/16 2,400 2,400 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.010% 3/7/16 LOC 10,450 10,450 Philadelphia PA School District GO VRDO 0.010% 3/7/16 LOC 6,535 6,535 Philadelphia PA School District GO VRDO 0.010% 3/7/16 LOC 5,800 5,800 Philadelphia PA School District GO VRDO 0.020% 3/7/16 LOC 18,575 18,575 Philadelphia PA TRAN 2.000% 6/30/16 25,000 25,142 Philadelphia PA Water & Waste Water Revenue VRDO 0.010% 3/7/16 LOC 41,990 41,990 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.010% 3/7/16 LOC 30,300 30,300 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.010% 3/7/16 LOC 6,600 6,600 Ridley PA School District GO VRDO 0.020% 3/7/16 LOC 8,505 8,505 Seneca Valley PA School District GO 2.000% 3/1/16 1,630 1,630 1 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) TOB VRDO 0.020% 3/7/16 3,000 3,000 1 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) TOB VRDO 0.020% 3/7/16 6,670 6,670 1 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) TOB VRDO 0.020% 3/7/16 10,000 10,000 St. Mary Hospital Authority Pennsylvania Health System Revenue (Catholic Health Initiatives) VRDO 0.030% 3/7/16 18,415 18,415 State Public School Building Authority Pennsylvania Revenue (Haverford Township School District) 5.000% 3/15/16 (Prere.) 2,000 2,004 State Public School Building Authority Pennsylvania Revenue (Haverford Township School District) 5.250% 3/15/16 (Prere.) 1,755 1,758 State Public School Building Authority Pennsylvania School Revenue (North Allegheny School District Project) VRDO 0.010% 3/7/16 18,115 18,115 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) VRDO 0.010% 3/7/16 3,425 3,425 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania (University Capital Project) RAN 2.000% 8/2/16 35,000 35,250 University of Pittsburgh PA Revenue CP 0.080% 3/1/16 7,500 7,500 University of Pittsburgh PA Revenue CP 0.080% 3/1/16 7,500 7,500 University of Pittsburgh PA Revenue CP 0.060% 3/3/16 25,000 25,000 University of Pittsburgh PA Revenue CP 0.040% 4/4/16 20,000 20,000 University of Pittsburgh PA Revenue CP 0.080% 4/6/16 20,000 20,000 University of Pittsburgh PA Revenue CP 0.070% 5/2/16 13,821 13,821 University of Pittsburgh PA Revenue CP 0.080% 5/2/16 10,000 10,000 University of Pittsburgh PA Revenue CP 0.080% 5/2/16 20,000 20,000 University of Pittsburgh PA Revenue CP 0.060% 5/16/16 3,750 3,750 University of Pittsburgh PA Revenue CP 0.060% 5/18/16 5,000 5,000 York County PA Industrial Development Authority Revenue (Crescent Industries Inc. Project) VRDO 0.120% 3/7/16 LOC 1,690 1,690 Total Tax-Exempt Municipal Bonds (Cost $2,014,987) Total Investments (99.7%) (Cost $2,014,987) Other Assets and Liabilities-Net (0.3%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, the aggregate value of these securities was $264,750,000, representing 13.1% of net assets. 2 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. Pennsylvania Tax-Exempt Money Market Fund PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used Pennsylvania Tax-Exempt Money Market Fund to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 29, 2016, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Pennsylvania Long-Term Tax-Exempt Fund Schedule of Investments As of February 29, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.7%) Pennsylvania (99.4%) Allegheny County PA GO 5.000% 11/1/27 2,575 3,002 Allegheny County PA GO 5.000% 11/1/29 4,000 4,528 Allegheny County PA GO 5.000% 12/1/30 1,365 1,607 Allegheny County PA GO 5.250% 12/1/32 1,000 1,180 Allegheny County PA GO 5.250% 12/1/33 1,000 1,177 Allegheny County PA GO 5.000% 12/1/34 3,600 4,072 Allegheny County PA GO 5.000% 12/1/34 1,695 1,966 Allegheny County PA GO 5.000% 12/1/37 10,000 11,253 Allegheny County PA GO 5.000% 12/1/37 (4) 10,000 11,253 Allegheny County PA GO VRDO 0.010% 3/7/16 LOC 14,000 14,000 Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) VRDO 0.010% 3/1/16 8,800 8,800 Allegheny County PA Higher Education Building Authority University Revenue (Chatham University) 5.000% 9/1/30 2,545 2,797 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.250% 3/1/26 4,005 4,619 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/28 1,940 2,235 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 1,700 1,954 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.000% 3/1/30 1,180 1,389 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/31 770 881 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.000% 3/1/33 1,000 1,128 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.375% 8/15/29 4,020 4,537 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 1.232% 2/1/37 3,000 2,785 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.625% 8/15/39 10,835 12,204 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 7,500 9,003 Allegheny County PA Sanitary Authority Sewer Revenue 5.500% 12/1/16 (ETM) 11,295 11,666 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 6/1/26 (4) 4,925 5,781 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 12/1/27 (15) 5,300 6,499 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 6/1/30 (4) 3,500 4,024 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 12/1/30 (15) 3,400 4,096 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 12/1/32 (14) 12,000 12,541 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 12/1/35 6,000 6,986 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 12/1/40 4,250 4,856 Allegheny County PA Sanitary Authority Sewer Revenue 5.250% 12/1/41 (15) 3,500 4,052 Allegheny County PA Sanitary Authority Sewer Revenue 5.250% 12/1/44 (15) 6,210 7,170 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 12/1/45 4,620 5,221 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/26 400 449 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/29 250 275 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/35 11,530 12,361 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/42 11,120 11,747 Beaver County PA Hospital Authority Revenue (Heritage Valley Health System Inc.) 5.000% 5/15/20 2,000 2,308 Beaver County PA Hospital Authority Revenue (Heritage Valley Health System Inc.) 5.000% 5/15/22 1,240 1,464 Beaver County PA Hospital Authority Revenue (Heritage Valley Health System Inc.) 5.000% 5/15/23 1,750 2,046 Beaver County PA Hospital Authority Revenue (Heritage Valley Health System Inc.) 5.000% 5/15/25 1,620 1,865 Beaver County PA Hospital Authority Revenue (Heritage Valley Health System Inc.) 5.000% 5/15/28 2,000 2,271 Bensalem Township PA School District GO 5.250% 6/15/17 (Prere.) 3,700 3,925 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) 5.500% 11/1/31 3,500 4,002 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) 5.750% 11/1/39 4,615 5,274 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) 5.000% 11/1/40 6,935 7,641 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.020% 3/7/16 9,750 9,750 Blair County PA Hospital Authority Hospital Revenue (Altoona Hospital Project) 5.500% 7/1/16 (2) 1,760 1,778 Bristol Township PA School District GO 5.250% 6/1/37 5,000 5,750 Bucks County PA Water & Sewer Authority Water System Revenue 5.000% 12/1/29 (4) 2,000 2,336 Bucks County PA Water & Sewer Authority Water System Revenue 5.000% 12/1/33 (4) 2,000 2,273 Bucks County PA Water & Sewer Authority Water System Revenue 5.000% 12/1/37 (4) 3,500 3,977 Bucks County PA Water & Sewer Authority Water System Revenue 5.000% 12/1/40 (4) 1,000 1,130 Butler County PA Hospital Authority Revenue (Butler Health System Project) 7.125% 7/1/19 (Prere.) 1,075 1,296 Butler County PA Hospital Authority Revenue (Butler Health System Project) 7.250% 7/1/19 (Prere.) 310 375 Butler County PA Hospital Authority Revenue (Butler Health System Project) 5.000% 7/1/26 500 593 Butler County PA Hospital Authority Revenue (Butler Health System Project) 5.000% 7/1/27 490 572 Butler County PA Hospital Authority Revenue (Butler Health System Project) 5.000% 7/1/28 540 625 Butler County PA Hospital Authority Revenue (Butler Health System Project) 5.000% 7/1/29 1,670 1,917 Butler County PA Hospital Authority Revenue (Butler Health System Project) 5.000% 7/1/30 1,370 1,563 Butler County PA Hospital Authority Revenue (Butler Health System Project) 5.000% 7/1/35 4,430 4,989 Butler County PA Hospital Authority Revenue (Butler Health System Project) 5.000% 7/1/39 3,250 3,616 Cambria County PA GO 5.000% 8/1/23 (15) 1,500 1,772 Canon-McMillan PA School District GO 5.000% 12/15/37 (15) 3,000 3,448 Canonsburg-Houston PA Joint Authority Sewer Revenue 5.000% 12/1/27 1,530 1,837 Canonsburg-Houston PA Joint Authority Sewer Revenue 5.000% 12/1/28 1,605 1,913 Canonsburg-Houston PA Joint Authority Sewer Revenue 5.000% 12/1/30 1,135 1,336 Canonsburg-Houston PA Joint Authority Sewer Revenue 5.000% 12/1/40 4,000 4,549 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 7,125 8,377 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.375% 12/1/41 3,000 3,410 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 5.000% 11/15/32 6,280 7,002 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 5.000% 11/15/36 5,000 5,514 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 6.250% 11/15/41 4,465 5,221 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 5.000% 11/15/44 3,000 3,286 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 7.000% 11/15/46 6,930 8,367 Chartiers Valley PA School District GO 5.000% 10/15/35 1,135 1,338 Chartiers Valley PA School District GO 5.000% 10/15/40 2,750 3,186 Chester County PA GO 5.000% 7/15/17 (Prere.) 4,345 4,609 Chester County PA GO 5.000% 7/15/17 (Prere.) 5,000 5,304 Chester County PA GO 5.000% 11/15/30 3,740 4,399 Chester County PA GO 5.000% 11/15/31 2,350 2,757 Chester County PA GO 5.000% 11/15/31 3,000 3,569 Chester County PA GO 5.000% 11/15/32 1,000 1,170 Chester County PA Health & Education Facilities Authority Revenue (Devereux Foundation) 5.000% 11/1/18 1,105 1,131 Chester County PA Health & Education Facilities Authority Revenue (Devereux Foundation) 5.000% 11/1/20 650 664 Chester County PA Health & Education Facilities Authority Revenue (Devereux Foundation) 5.000% 11/1/22 795 811 Chester County PA Health & Education Facilities Authority Revenue (Devereux Foundation) 5.000% 11/1/31 4,500 4,567 Chester County PA Health & Education Facilities Authority Revenue (Jefferson Health System) 5.000% 5/15/31 2,720 3,032 Chester County PA Health & Education Facilities Authority Revenue (Jefferson Health System) 5.000% 5/15/40 30,485 33,410 Chester County PA Industrial Development Authority Student Housing Revenue (University Student Housing LLC Project) 5.000% 8/1/30 1,100 1,181 Chester County PA Industrial Development Authority Student Housing Revenue (University Student Housing LLC Project) 5.000% 8/1/35 785 831 Chester County PA Industrial Development Authority Student Housing Revenue (University Student Housing LLC Project) 5.000% 8/1/45 2,990 3,131 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/29 2,000 2,152 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/32 (10) 4,980 5,043 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/33 3,000 3,185 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/37 (10) 6,360 6,426 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/45 2,000 2,097 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/28 1,365 1,558 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/31 5,000 5,633 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/33 7,760 8,691 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/17 (Prere.) 2,700 2,799 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 6.375% 1/1/19 (Prere.) 1,800 2,076 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 6.375% 1/1/39 200 228 2 Cumberland County PA Municipal Authority Revenue (Dickinson College Project) 5.000% 5/1/30 1,000 1,202 2 Cumberland County PA Municipal Authority Revenue (Dickinson College Project) 5.000% 5/1/31 750 896 2 Cumberland County PA Municipal Authority Revenue (Dickinson College Project) 5.000% 5/1/32 800 947 Cumberland County PA Municipal Authority Revenue (Dickinson College Project) 5.000% 11/1/32 2,225 2,527 2 Cumberland County PA Municipal Authority Revenue (Dickinson College Project) 5.000% 5/1/34 1,420 1,670 Cumberland County PA Municipal Authority Revenue (Dickinson College Project) 5.000% 11/1/37 2,000 2,243 Cumberland County PA Municipal Authority Revenue (Dickinson College Project) 5.000% 11/1/42 3,105 3,458 Dallas PA Area Muni Authority University Revenue (Misericordia University Project) 5.000% 5/1/37 2,500 2,684 Dallas PA School District GO 5.000% 4/1/29 (11) 5,385 5,596 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 6.000% 6/1/29 260 298 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 6.000% 6/1/36 15,165 17,278 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 5.000% 6/1/42 21,040 23,008 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/31 5,025 5,138 Delaware County PA Authority University Revenue (Villanova University) 5.000% 12/1/26 1,000 1,125 Delaware County PA Authority University Revenue (Villanova University) 5.000% 12/1/28 1,000 1,122 Delaware County PA Authority University Revenue (Villanova University) 5.250% 12/1/31 600 680 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/40 2,500 2,879 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/45 1,500 1,726 Delaware County PA Regional Water Quality Control Authority Revenue 5.000% 5/1/27 3,240 3,835 Delaware County PA Regional Water Quality Control Authority Revenue 5.000% 5/1/40 1,500 1,722 Delaware County PA Vocational-Technical School Authority Lease Revenue (Delaware County Intermediate Unit No. 25 Project) 5.000% 11/1/38 (15) 1,250 1,390 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/25 1,100 1,291 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/30 500 595 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 4.000% 7/1/33 (15) 4,000 4,313 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/23 2,425 2,787 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/24 3,220 3,673 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/25 2,715 3,092 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/26 3,000 3,391 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/27 1,000 1,127 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/31 3,500 4,084 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/34 3,500 4,033 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/35 10,000 11,130 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/37 12,000 13,701 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/40 10,000 11,350 Delaware Valley PA Regional Finance Authority Revenue 7.750% 7/1/27 (2) 130 189 Delaware Valley PA Regional Finance Authority Revenue 5.500% 8/1/28 (2) 4,330 5,281 Delaware Valley PA Regional Finance Authority Revenue 5.750% 7/1/32 1,590 2,012 Doylestown PA Hospital Authority Revenue 5.000% 7/1/20 (12) 5,060 5,480 Doylestown PA Hospital Authority Revenue 5.000% 7/1/21 (12) 3,000 3,277 Doylestown PA Hospital Authority Revenue 5.000% 7/1/22 (12) 3,455 3,762 Doylestown PA Hospital Authority Revenue 5.000% 7/1/25 3,730 4,193 Doylestown PA Hospital Authority Revenue 5.000% 7/1/26 4,445 4,949 Doylestown PA Hospital Authority Revenue 5.000% 7/1/27 1,170 1,295 Doylestown PA Hospital Authority Revenue 5.000% 7/1/28 1,000 1,105 Doylestown PA Hospital Authority Revenue 5.000% 7/1/29 865 954 East Hempfield Township PA Industrial Development Authority Revenue (Millersville University Student Housing Project) 5.000% 7/1/30 1,280 1,382 East Hempfield Township PA Industrial Development Authority Revenue (Millersville University Student Housing Project) 5.000% 7/1/30 825 894 East Hempfield Township PA Industrial Development Authority Revenue (Millersville University Student Housing Project) 5.000% 7/1/34 1,000 1,060 East Hempfield Township PA Industrial Development Authority Revenue (Millersville University Student Housing Project) 5.000% 7/1/35 1,250 1,328 East Hempfield Township PA Industrial Development Authority Revenue (Millersville University Student Housing Project) 5.000% 7/1/45 4,250 4,452 East Hempfield Township PA Industrial Development Authority Revenue (Millersville University Student Housing Project) 5.000% 7/1/47 3,750 3,935 East Norriton-Plymouth-Whitpain PA Joint Sewer Authority Revenue 5.000% 8/1/38 2,500 2,788 East Norriton-Plymouth-Whitpain PA Joint Sewer Authority Revenue 5.000% 8/1/41 2,100 2,322 Easton PA Area Joint Sewer Authority Revenue 5.000% 12/1/26 (15) 200 237 Easton PA Area Joint Sewer Authority Revenue 5.000% 12/1/27 (15) 250 294 Easton PA Area Joint Sewer Authority Revenue 5.000% 12/1/28 (15) 250 293 Emmaus PA General Authority Revenue VRDO 0.020% 3/7/16 LOC 9,800 9,800 Erie City PA Water Authority Revenue 5.000% 12/1/49 (4) 5,000 5,707 Erie County PA Hospital Authority Revenue (Hamot Health Foundation) 5.000% 11/1/35 (11) 3,250 3,266 Fox Chapel PA Area School District GO 5.000% 8/1/31 3,000 3,513 Franklin County PA Industrial Development Authority Revenue (Chambersburg Hospital Project) 5.375% 7/1/42 17,075 18,749 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) 5.125% 6/1/34 5,000 5,490 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) 5.250% 6/1/39 20,735 22,772 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) 5.000% 6/1/41 5,000 5,652 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.010% 3/1/16 3,700 3,700 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.010% 3/1/16 1,100 1,100 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.010% 3/1/16 1,500 1,500 Hampden Township PA GO 5.000% 5/15/31 1,060 1,225 Hazleton PA Area School District GO 6.000% 3/1/16 (14) 4,970 4,971 Hazleton PA Area School District GO 0.000% 3/1/17 (14) 4,425 4,374 Hempfield PA School District GO 5.000% 10/15/29 4,045 4,590 Hempfield PA School District GO 5.000% 10/15/30 2,920 3,321 Jackson PA Authority for Industrial Development Revenue (Stoneridge Retirement Living) VRDO 0.020% 3/7/16 LOC 10,000 10,000 Jim Thorpe PA Area School District GO 5.000% 3/15/25 (15) 370 449 Jim Thorpe PA Area School District GO 5.000% 3/15/27 (15) 300 359 Lackawanna County PA GO 5.000% 9/15/29 (2) 1,975 2,015 Lackawanna County PA GO 5.000% 9/15/29 (4) 3,745 3,959 Lake Lehman PA School District GO 0.000% 4/1/16 (14) 1,310 1,309 Lake Lehman PA School District GO 0.000% 4/1/17 (14) 1,315 1,297 Lake Lehman PA School District GO 0.000% 4/1/18 (14) 1,000 972 Lancaster County PA GO 5.000% 11/1/32 (4) 5,000 5,488 Lancaster County PA Hospital Authority Health Center Revenue (Masonic Homes Project) VRDO 0.010% 3/1/16 LOC 2,800 2,800 Lancaster County PA Hospital Authority Health System Revenue (Lancaster General Hospital Project) 5.000% 7/1/42 6,220 6,826 1 Lancaster County PA Hospital Authority Health System Revenue (Lancaster General Hospital Project) TOB VRDO 0.020% 3/7/16 6,765 6,765 Lancaster County PA Solid Waste Management Authority Solid Waste Disposal System Revenue 5.250% 12/15/30 3,000 3,535 Lancaster County PA Solid Waste Management Authority Solid Waste Disposal System Revenue 5.250% 12/15/31 4,235 4,950 Lancaster County PA Solid Waste Management Authority Solid Waste Disposal System Revenue 5.250% 12/15/32 2,600 3,021 Lancaster County PA Solid Waste Management Authority Solid Waste Disposal System Revenue 5.000% 12/15/33 9,000 10,384 Lancaster PA Higher Education Authority College Revenue (Franklin & Marshall College) 5.000% 4/15/27 2,775 2,791 Lancaster PA Higher Education Authority College Revenue (Franklin & Marshall College) 5.000% 4/15/37 4,000 4,299 Lancaster PA Industrial Development Authority Revenue (Garden Spot Village Project) 5.000% 5/1/21 500 554 Lancaster PA Industrial Development Authority Revenue (Garden Spot Village Project) 5.375% 5/1/28 1,250 1,401 Lancaster PA Industrial Development Authority Revenue (Garden Spot Village Project) 5.750% 5/1/35 2,200 2,480 Lehigh County PA Authority Water & Sewer Revenue 0.000% 12/1/24 1,695 1,333 Lehigh County PA Authority Water & Sewer Revenue 5.000% 12/1/43 14,305 16,144 Lehigh County PA Authority Water & Sewer Revenue 5.125% 12/1/47 4,000 4,539 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) 7.000% 7/1/16 (14) 765 779 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) 4.000% 7/1/33 5,000 5,187 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) 5.000% 7/1/35 (4) 5,000 5,349 Lower Merion PA School District GO 5.000% 9/1/17 (Prere.) 8,670 9,245 Lower Merion PA School District GO 5.000% 9/1/17 (Prere.) 5,000 5,332 Lower Merion PA School District GO 5.000% 9/1/17 (Prere.) 5,885 6,276 Lower Merion PA School District GO 5.000% 9/1/17 (Prere.) 1,960 2,090 Luzerne County PA GO 5.250% 12/15/21 (14) 5,320 6,006 Luzerne County PA GO 5.000% 11/15/29 (4) 2,500 2,865 Luzerne County PA Industrial Development Authority Water Facility Revenue (Pennsylvania-American Water Co.) 5.500% 12/1/39 10,000 11,296 Lycoming County PA Authority College Revenue (Pennsylvania College of Technology) 5.000% 5/1/26 2,000 2,314 Lycoming County PA Authority College Revenue (Pennsylvania College of Technology) 5.250% 10/1/27 (12) 5,395 5,796 Lycoming County PA Authority College Revenue (Pennsylvania College of Technology) 5.000% 7/1/30 5,565 6,226 Lycoming County PA Authority College Revenue (Pennsylvania College of Technology) 5.500% 10/1/37 (12) 6,650 7,179 Lycoming County PA Authority Health System Revenue (Susquehanna Health System Project) 5.375% 7/1/23 565 633 Lycoming County PA Authority Health System Revenue (Susquehanna Health System Project) 5.500% 7/1/28 35 39 Lycoming County PA Authority Revenue (Lycoming College) 5.500% 11/1/33 2,935 3,443 McKeesport PA Area School District GO 0.000% 10/1/16 (14) 4,655 4,629 McKeesport PA Area School District GO 0.000% 10/1/18 (2) 2,650 2,523 Middletown PA School District GO 5.000% 3/1/29 1,660 1,906 Middletown PA School District GO 5.000% 3/1/30 2,865 3,279 Monroe County PA Hospital Authority Revenue (Pocono Medical Center) 5.000% 1/1/27 2,000 2,060 Monroe County PA Hospital Authority Revenue (Pocono Medical Center) 5.000% 1/1/32 1,400 1,529 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/29 1,500 1,713 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/30 4,900 5,576 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/42 10,865 11,978 Montgomery County PA GO 5.000% 10/15/16 (Prere.) 345 355 Montgomery County PA GO 5.000% 10/15/16 (Prere.) 360 370 Montgomery County PA GO 5.000% 10/15/16 (Prere.) 90 93 Montgomery County PA GO 4.000% 4/1/29 3,080 3,415 Montgomery County PA GO 5.000% 10/15/31 6,015 6,171 Montgomery County PA GO VRDO 0.010% 3/1/16 9,125 9,125 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 5,000 5,508 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/31 14,705 16,486 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.125% 6/1/33 13,545 14,702 Montgomery County PA Higher Education & Health Authority Revenue (Arcadia University) 5.000% 4/1/29 2,580 2,920 Montgomery County PA Higher Education & Health Authority Revenue (Arcadia University) 5.000% 4/1/30 1,000 1,125 Montgomery County PA Higher Education & Health Authority Revenue (Arcadia University) 5.750% 4/1/40 3,000 3,332 Montgomery County PA Higher Education & Health Authority Revenue (Dickinson College) 5.000% 5/1/31 (11) 5,750 5,797 Montgomery County PA Higher Education & Health Authority Revenue (Holy Redeemer Health System) 5.000% 10/1/24 1,165 1,354 Montgomery County PA Higher Education & Health Authority Revenue (Holy Redeemer Health System) 5.000% 10/1/25 1,200 1,375 Montgomery County PA Higher Education & Health Authority Revenue (Holy Redeemer Health System) 5.000% 10/1/26 1,000 1,133 Montgomery County PA Higher Education & Health Authority Revenue (Holy Redeemer Health System) 5.000% 10/1/27 1,000 1,120 Montgomery County PA Higher Education & Health Authority Revenue (Holy Redeemer Health System) 5.250% 1/1/36 16,000 16,027 Montgomery County PA Industrial Development Authority Health Services Revenue (Albert Einstein Healthcare Network) 5.250% 1/15/28 3,795 4,316 Montgomery County PA Industrial Development Authority Health Services Revenue (Albert Einstein Healthcare Network) 5.250% 1/15/30 5,000 5,614 Montgomery County PA Industrial Development Authority Health Services Revenue (Albert Einstein Healthcare Network) 5.250% 1/15/36 11,250 12,451 Montgomery County PA Industrial Development Authority Health Services Revenue (Albert Einstein Healthcare Network) 5.250% 1/15/45 18,500 20,314 Montgomery County PA Industrial Development Authority Health Services Revenue (Albert Einstein Healthcare Network) 5.250% 1/15/46 3,300 3,621 Montgomery County PA Industrial Development Authority Health Services Revenue (Jefferson Health System) 5.000% 10/1/41 4,110 4,500 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/22 2,500 2,557 Montgomery County PA Industrial Development Authority Revenue (New Regional Medical Center Project) 5.375% 8/1/20 (Prere.) 14,420 17,169 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 6.625% 12/1/30 1,565 1,815 Montgomery County PA Industrial Development Authority Revenue (Whitemarsh Continuing Care Retirement Community Inc.) 5.000% 1/1/30 1,250 1,290 Montgomery County PA Industrial Development Authority Revenue (Whitemarsh Continuing Care Retirement Community Inc.) 5.250% 1/1/40 4,000 4,075 Montour PA School District GO 5.000% 4/1/36 (4) 5,240 6,041 Montour PA School District GO 5.000% 4/1/40 (4) 3,170 3,615 Moon Area School District PA GO 5.000% 11/15/28 2,970 3,519 Moon Industrial Development Authority Pennsylvania Revenue (Baptist Home Society Obligated Group) 6.000% 7/1/45 3,500 3,543 Mount Lebanon PA Hospital Authority Revenue (St. Clair Memorial Hospital Project) 5.000% 7/1/31 6,270 6,981 Northampton County PA General Purpose Authority College Revenue (Moravian College) 5.000% 10/1/40 1,125 1,255 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.250% 8/15/23 1,250 1,363 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.250% 8/15/24 1,295 1,406 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.375% 8/15/28 6,675 7,278 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.000% 8/15/33 10,000 11,033 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/35 45 49 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/40 5,100 5,514 Northampton County PA General Purpose Authority University Revenue (Lafayette College) 5.000% 11/1/32 4,000 4,649 Northampton County PA General Purpose Authority University Revenue (Lehigh University) 5.000% 11/15/39 2,595 2,866 Northampton County PA Industrial Development Authority Revenue (Morningstar Senior Living, Inc. Project) 5.000% 7/1/32 1,775 1,843 Northampton County PA Industrial Development Authority Revenue (Morningstar Senior Living, Inc. Project) 5.000% 7/1/36 1,000 1,037 Owen J. Roberts Pennsylvania School District GO 5.000% 5/15/27 500 592 Owen J. Roberts Pennsylvania School District GO 5.000% 5/15/28 500 589 Owen J. Roberts Pennsylvania School District GO 4.000% 5/15/29 1,200 1,313 Owen J. Roberts Pennsylvania School District GO 4.000% 5/15/30 1,900 2,066 2 Palmer Township PA GO 4.000% 5/15/29 1,435 1,576 2 Palmer Township PA GO 4.000% 5/15/30 1,495 1,630 Pennsylvania Economic Development Financing Authority Health System Revenue (Albert Einstein Healthcare Network) 6.250% 10/15/19 (Prere.) 9,000 10,369 Pennsylvania Economic Development Financing Authority Parking System Revenue (Capitol Region Parking System) 0.000% 1/1/29 (4) 2,000 1,203 Pennsylvania Economic Development Financing Authority Parking System Revenue (Capitol Region Parking System) 0.000% 1/1/30 (4) 3,710 2,130 Pennsylvania Economic Development Financing Authority Parking System Revenue (Capitol Region Parking System) 5.500% 1/1/31 (4) 3,000 3,602 Pennsylvania Economic Development Financing Authority Parking System Revenue (Capitol Region Parking System) 0.000% 1/1/36 (4) 6,045 2,676 Pennsylvania Economic Development Financing Authority Parking System Revenue (Capitol Region Parking System) 0.000% 1/1/38 (4) 5,525 2,201 Pennsylvania Economic Development Financing Authority Parking System Revenue (Capitol Region Parking System) 5.250% 1/1/44 (4) 6,500 7,259 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/28 3,000 3,564 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/31 5,000 5,820 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/32 10,000 11,591 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 7/1/33 11,405 13,059 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 4.000% 3/15/40 6,000 6,173 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 7/1/43 4,500 5,020 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/45 5,000 5,620 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 4.000% 3/15/45 4,000 4,105 1 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) TOB VRDO 0.070% 3/7/16 1,670 1,670 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (American Water Co. Project) 6.200% 4/1/39 5,000 5,691 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) 5.000% 10/1/39 5,500 6,112 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) 4.750% 11/15/40 2,500 2,765 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) 5.000% 11/15/40 4,075 4,537 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) 5.000% 12/1/43 10,000 11,370 Pennsylvania GO 5.000% 7/1/17 16,000 16,937 Pennsylvania GO 5.000% 8/1/17 10,000 10,619 Pennsylvania GO 5.000% 2/15/18 12,745 13,779 Pennsylvania GO 5.000% 5/1/18 15,000 16,341 Pennsylvania GO 5.000% 5/1/19 5,000 5,620 Pennsylvania GO 5.000% 7/1/19 15,000 16,944 Pennsylvania GO 5.000% 7/1/20 7,225 8,369 Pennsylvania GO 5.000% 11/15/20 8,740 10,233 Pennsylvania GO 5.375% 7/1/21 16,000 19,197 Pennsylvania GO 5.000% 7/1/22 10,000 12,012 Pennsylvania GO 5.000% 8/15/24 5,000 6,115 Pennsylvania GO 5.000% 11/15/24 10,000 11,876 Pennsylvania GO 5.000% 3/15/25 5,795 7,085 Pennsylvania GO 5.000% 6/1/25 10,000 11,808 Pennsylvania GO 5.000% 11/15/25 10,000 11,836 Pennsylvania GO 5.000% 6/1/26 10,000 11,712 Pennsylvania GO 5.000% 11/15/26 6,705 7,912 Pennsylvania GO 5.000% 6/1/27 10,000 11,634 Pennsylvania GO 5.000% 3/15/28 18,550 22,154 Pennsylvania GO 5.000% 4/1/28 10,000 11,764 Pennsylvania GO 5.000% 6/1/28 5,000 5,790 Pennsylvania GO 4.000% 8/15/28 (4) 10,010 11,112 Pennsylvania GO 4.000% 10/15/28 10,000 11,049 Pennsylvania GO 4.000% 4/1/29 10,000 10,931 Pennsylvania GO 4.000% 8/15/29 (4) 6,290 6,934 Pennsylvania GO 5.000% 11/15/29 5,000 5,876 Pennsylvania GO 4.000% 4/1/30 10,000 10,860 Pennsylvania GO 4.000% 6/15/30 10,000 10,913 Pennsylvania GO 4.000% 8/15/30 (4) 7,640 8,357 Pennsylvania GO 5.000% 10/15/30 6,650 7,828 Pennsylvania GO 5.000% 10/15/31 14,955 17,514 Pennsylvania GO 5.000% 6/1/32 8,115 9,108 Pennsylvania GO 5.000% 8/1/32 4,000 4,613 Pennsylvania GO 5.000% 10/15/32 15,000 17,476 Pennsylvania GO 5.000% 8/1/33 4,000 4,599 1 Pennsylvania GO TOB VRDO 0.060% 3/7/16 8,000 8,000 Pennsylvania Higher Educational Facilities Authority Revenue (AICUP Financing Program - Delaware Valley College Project) 5.000% 11/1/20 595 646 Pennsylvania Higher Educational Facilities Authority Revenue (AICUP Financing Program - Delaware Valley College Project) 5.000% 11/1/21 1,245 1,364 Pennsylvania Higher Educational Facilities Authority Revenue (AICUP Financing Program - Delaware Valley College Project) 5.000% 11/1/27 1,250 1,318 Pennsylvania Higher Educational Facilities Authority Revenue (AICUP Financing Program - Delaware Valley College Project) 5.000% 11/1/42 535 554 Pennsylvania Higher Educational Facilities Authority Revenue (Bryn Mawr College) 5.000% 12/1/26 900 1,107 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/28 1,450 1,677 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/29 1,260 1,451 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/30 1,205 1,383 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/31 1,085 1,239 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/32 (14) 4,950 5,232 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/32 1,000 1,137 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/37 (14) 9,600 10,168 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.010% 3/1/16 LOC 15,705 15,705 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 0.860% 7/1/17 (10) 1,995 1,998 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.125% 7/1/39 (10) 10,000 10,048 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/41 500 541 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/24 3,995 4,507 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 4,000 4,641 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/30 1,595 1,782 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/30 3,615 4,158 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/31 1,670 1,861 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/34 5,535 6,138 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.250% 5/1/27 3,000 3,122 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/37 5,800 6,196 Pennsylvania Higher Educational Facilities Authority Revenue (Lock Haven University Foundation Student Housing Project) 4.000% 7/1/28 3,500 3,540 Pennsylvania Higher Educational Facilities Authority Revenue (Philadelphia University) 5.000% 6/1/24 1,055 1,209 Pennsylvania Higher Educational Facilities Authority Revenue (Philadelphia University) 5.000% 6/1/27 1,175 1,309 Pennsylvania Higher Educational Facilities Authority Revenue (Philadelphia University) 5.000% 6/1/28 1,250 1,383 Pennsylvania Higher Educational Facilities Authority Revenue (Philadelphia University) 5.000% 6/1/32 2,000 2,167 Pennsylvania Higher Educational Facilities Authority Revenue (Shippensburg University) 5.000% 10/1/30 2,000 2,150 Pennsylvania Higher Educational Facilities Authority Revenue (Shippensburg University) 5.000% 10/1/35 1,400 1,487 Pennsylvania Higher Educational Facilities Authority Revenue (Shippensburg University) 5.000% 10/1/44 4,940 5,183 Pennsylvania Higher Educational Facilities Authority Revenue (Slippery Rock University Foundation) 5.000% 7/1/17 (Prere.) 5,000 5,296 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/33 1,265 1,411 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/34 4,000 4,377 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/40 9,920 11,186 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/35 7,755 8,759 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/42 11,120 12,441 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 9/1/32 3,965 4,583 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 9/1/39 (2) 9,000 9,328 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 9/1/39 9,565 10,815 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/40 1,000 1,076 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 9/1/45 17,800 20,067 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.250% 9/1/50 10,000 11,301 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/27 1,285 1,501 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 3,390 3,951 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 10/1/28 4,015 4,970 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/29 1,600 1,852 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/30 2,260 2,605 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 10/1/34 5,000 5,998 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/41 9,400 10,773 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/24 2,765 3,264 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.250% 8/15/25 4,000 4,749 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/26 2,750 3,382 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/27 1,000 1,218 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/29 500 603 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/30 3,055 3,498 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/31 3,860 4,398 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/31 750 893 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/32 2,000 2,271 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/33 1,180 1,390 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/34 2,695 3,168 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/35 2,420 2,833 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/40 11,000 12,634 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.750% 8/15/41 4,000 4,691 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/42 16,260 18,056 Pennsylvania Higher Educational Facilities Authority Revenue (University of Scranton) 5.000% 5/1/16 (Prere.) 4,080 4,113 Pennsylvania Higher Educational Facilities Authority Revenue (University of the Sciences) 5.000% 11/1/18 (Prere.) 2,745 3,052 Pennsylvania Higher Educational Facilities Authority Revenue (University of the Sciences) 5.000% 11/1/18 (Prere.) 2,285 2,541 Pennsylvania Higher Educational Facilities Authority Revenue (University of the Sciences) 5.000% 11/1/18 (Prere.) 1,800 2,001 Pennsylvania Higher Educational Facilities Authority Revenue (University of the Sciences) 5.000% 11/1/36 7,265 8,293 Pennsylvania Higher Educational Facilities Authority Revenue (University of the Sciences) 5.000% 11/1/42 4,700 5,234 Pennsylvania Higher Educational Facilities Authority Student Housing Revenue (University Properties Inc.) 6.000% 7/1/21 2,125 2,406 Pennsylvania Higher Educational Facilities Authority Student Housing Revenue (University Properties Inc.) 5.000% 7/1/31 4,000 4,172 Pennsylvania Higher Educational Facilities Authority Student Housing Revenue (University Properties Inc.) 5.000% 7/1/42 2,500 2,573 Pennsylvania Housing Finance Agency Revenue VRDO 0.020% 3/7/16 1,000 1,000 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.125% 10/1/25 1,500 1,587 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.500% 10/1/30 1,500 1,572 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.050% 10/1/40 1,525 1,553 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.050% 10/1/40 2,000 2,066 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.100% 10/1/45 4,000 4,094 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.150% 10/1/45 1,745 1,778 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/18 (Prere.) 17,530 19,474 Pennsylvania Infrastructure Investment Authority Revenue (PENNVEST Commonwealth Funded Loan Pool Program) 5.000% 5/15/31 1,755 2,119 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/22 3,230 3,749 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 2,000 2,263 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/25 1,610 1,825 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/27 (4) 12,880 13,263 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/31 (4) 18,305 18,809 Pennsylvania State University Revenue 5.000% 8/15/19 920 994 Pennsylvania State University Revenue 5.000% 3/1/22 1,250 1,393 Pennsylvania State University Revenue 5.000% 3/1/23 2,020 2,245 Pennsylvania State University Revenue 5.000% 8/15/24 2,000 2,160 Pennsylvania State University Revenue 5.000% 3/1/26 4,800 5,328 Pennsylvania State University Revenue 5.000% 9/1/27 2,205 2,731 Pennsylvania State University Revenue 5.000% 9/1/27 4,810 5,958 Pennsylvania State University Revenue 5.000% 3/1/28 1,000 1,107 Pennsylvania State University Revenue 5.000% 9/1/29 1,170 1,433 Pennsylvania State University Revenue 5.000% 9/1/29 4,565 5,593 Pennsylvania State University Revenue 5.000% 9/1/30 1,100 1,340 Pennsylvania State University Revenue 5.000% 9/1/30 6,900 8,404 1 Pennsylvania State University Revenue TOB VRDO 0.020% 3/7/16 LOC 22,945 22,945 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/27 2,540 2,987 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/29 2,925 3,403 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/37 4,000 4,546 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/41 2,720 3,019 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.500% 12/1/41 7,000 7,983 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/43 5,430 6,089 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/26 (2) 4,000 4,127 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/27 (2) 3,000 3,089 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 0.000% 12/1/37 2,000 979 Pennsylvania Turnpike Commission Revenue 6.250% 6/1/18 (Prere.) 21,595 24,257 3 Pennsylvania Turnpike Commission Revenue 0.690% 12/1/18 1,000 995 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/24 1,000 1,198 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/25 16,665 19,000 Pennsylvania Turnpike Commission Revenue 5.375% 6/1/28 12,785 13,914 Pennsylvania Turnpike Commission Revenue 5.250% 7/15/28 (4) 6,875 8,678 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 8,375 9,870 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/29 2,525 3,090 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/30 4,600 5,312 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/30 3,400 3,902 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/30 2,500 3,055 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/31 9,500 11,096 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/32 7,090 8,165 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/32 10,000 11,605 Pennsylvania Turnpike Commission Revenue 5.500% 6/1/33 17,920 19,450 5 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/33 1,250 1,306 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/33 2,000 2,294 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/33 9,800 11,356 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/33 2,560 3,004 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/34 2,000 2,268 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/34 10,000 11,580 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/34 4,410 5,146 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/36 12,435 13,365 Pennsylvania Turnpike Commission Revenue 6.000% 12/1/36 2,500 2,939 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 3,000 3,589 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/37 9,650 10,631 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/37 7,615 8,556 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/38 8,145 9,154 5 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/38 2,500 2,544 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/38 7,500 8,352 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/39 (12) 10,000 11,019 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 30,895 34,018 Pennsylvania Turnpike Commission Revenue 5.750% 6/1/39 23,000 25,740 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/39 2,000 2,262 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/39 2,000 2,281 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/40 7,500 8,368 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/40 7,200 8,126 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/40 5,400 6,025 Pennsylvania Turnpike Commission Revenue 5.125% 12/1/40 20 22 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/41 9,365 6,197 Pennsylvania Turnpike Commission Revenue 5.300% 12/1/41 22,000 24,516 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/42 9,500 10,539 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/43 5,300 6,001 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/44 6,000 6,741 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/44 6,900 7,735 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/44 2,640 2,979 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/45 10,000 11,143 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/45 4,700 5,299 Philadelphia PA Airport Parking Authority Revenue 5.125% 2/15/24 (2) 1,045 1,049 Philadelphia PA Airport Parking Authority Revenue 5.250% 9/1/24 4,025 4,595 Philadelphia PA Airport Parking Authority Revenue 5.125% 9/1/29 5,975 6,632 Philadelphia PA Airport Revenue 5.000% 6/15/23 3,000 3,400 Philadelphia PA Airport Revenue 5.000% 6/15/24 5,000 5,649 Philadelphia PA Airport Revenue 5.000% 6/15/25 8,505 9,609 Philadelphia PA Airport Revenue 5.250% 6/15/30 6,890 7,851 Philadelphia PA Authority for Industrial Development Revenue (Cultural & Commercial Corridors) 5.000% 12/1/28 3,885 4,564 Philadelphia PA Authority for Industrial Development Revenue (Cultural & Commercial Corridors) 5.000% 12/1/31 1,130 1,310 Philadelphia PA Authority for Industrial Development Revenue (Temple University) 5.000% 4/1/28 1,500 1,798 Philadelphia PA Authority for Industrial Development Revenue (Temple University) 5.000% 4/1/29 3,500 4,176 Philadelphia PA Authority for Industrial Development Revenue (Temple University) 5.000% 4/1/33 15,075 17,549 Philadelphia PA Authority for Industrial Development Revenue (Temple University) 5.000% 4/1/36 4,750 5,472 Philadelphia PA Authority for Industrial Development Revenue (Temple University) 5.000% 4/1/40 7,430 8,458 Philadelphia PA Authority for Industrial Development Revenue (The Children's Hospital of Philadelphia Project) 4.000% 7/1/44 10,900 11,331 Philadelphia PA Gas Works Revenue 3.000% 8/1/16 (4) 10 10 Philadelphia PA Gas Works Revenue 5.000% 8/1/16 3,050 3,109 Philadelphia PA Gas Works Revenue 5.000% 8/1/17 (4) 25 27 Philadelphia PA Gas Works Revenue 5.250% 8/1/17 2,000 2,128 Philadelphia PA Gas Works Revenue 5.000% 10/1/17 (2) 25 27 Philadelphia PA Gas Works Revenue 5.000% 7/1/18 (4) 5 5 Philadelphia PA Gas Works Revenue 5.375% 7/1/18 (ETM) 6,000 6,644 Philadelphia PA Gas Works Revenue 3.500% 8/1/18 (4) 75 80 Philadelphia PA Gas Works Revenue 5.000% 8/1/19 (4) 10 11 Philadelphia PA Gas Works Revenue 5.000% 7/1/20 (4) 15 17 Philadelphia PA Gas Works Revenue 5.000% 7/1/22 (4) 10 12 Philadelphia PA Gas Works Revenue 5.000% 10/1/22 (2) 5,730 6,083 Philadelphia PA Gas Works Revenue 5.000% 10/1/27 (2) 1,750 1,847 Philadelphia PA Gas Works Revenue 5.000% 10/1/28 (2) 75 79 Philadelphia PA Gas Works Revenue 5.000% 8/1/29 2,000 2,365 Philadelphia PA Gas Works Revenue 5.000% 8/1/30 (4) 25 28 Philadelphia PA Gas Works Revenue 5.000% 8/1/30 2,000 2,346 Philadelphia PA Gas Works Revenue 5.000% 8/1/31 1,750 2,039 Philadelphia PA Gas Works Revenue 5.000% 8/1/32 2,000 2,314 Philadelphia PA Gas Works Revenue 5.000% 10/1/37 (2) 3,000 3,163 Philadelphia PA Gas Works Revenue 5.250% 8/1/40 145 163 Philadelphia PA Gas Works Revenue 5.250% 8/1/40 (4) 105 119 4 Philadelphia PA GO 7.125% 7/15/16 (Prere.) 3,500 3,591 Philadelphia PA GO 5.000% 8/1/16 (Prere.) 8,005 8,165 Philadelphia PA GO 5.000% 8/1/16 (Prere.) 6,235 6,359 Philadelphia PA GO 5.875% 8/1/16 (Prere.) 800 819 Philadelphia PA GO 5.250% 7/15/25 5,000 5,767 Philadelphia PA GO 5.000% 8/1/28 4,000 4,725 Philadelphia PA GO 5.000% 8/1/30 4,000 4,680 Philadelphia PA GO 5.250% 7/15/33 3,585 4,134 Philadelphia PA GO 6.000% 8/1/36 7,430 8,601 Philadelphia PA GO 6.500% 8/1/41 3,785 4,499 Philadelphia PA GO VRDO 0.010% 3/7/16 LOC 5,000 5,000 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) 5.000% 7/1/32 21,155 24,123 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) 4.500% 7/1/37 410 420 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) 5.000% 7/1/41 2,500 2,797 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.010% 3/1/16 23,700 23,700 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.010% 3/1/16 2,200 2,200 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.500% 7/1/30 3,000 3,065 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/34 640 649 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.625% 7/1/42 2,000 2,150 Philadelphia PA Municipal Authority Revenue 6.500% 4/1/34 3,250 3,686 Philadelphia PA Municipal Authority Revenue 6.500% 4/1/39 9,500 10,776 Philadelphia PA Redevelopment Authority Revenue 5.000% 4/15/27 2,000 2,342 Philadelphia PA Redevelopment Authority Revenue 5.000% 4/15/28 3,000 3,488 Philadelphia PA School District GO 6.000% 9/1/18 (Prere.) 295 334 Philadelphia PA School District GO 6.000% 9/1/18 (Prere.) 10 11 Philadelphia PA School District GO 6.000% 9/1/18 (Prere.) 20 23 Philadelphia PA School District GO 6.000% 9/1/18 (Prere.) 20 23 Philadelphia PA School District GO 6.000% 9/1/18 (Prere.) 5 6 Philadelphia PA School District GO 5.250% 9/1/22 7,500 8,347 Philadelphia PA School District GO 5.250% 9/1/23 7,500 8,327 Philadelphia PA School District GO 5.000% 6/1/26 (14) 5,000 6,085 Philadelphia PA School District GO 5.000% 9/1/27 2,415 2,736 Philadelphia PA School District GO 5.000% 9/1/29 2,665 2,982 Philadelphia PA School District GO 5.000% 9/1/31 2,000 2,205 Philadelphia PA School District GO 6.000% 9/1/38 19,650 21,161 Philadelphia PA Water & Waste Water Revenue 5.600% 8/1/18 (ETM) 925 1,022 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/30 4,000 4,764 Philadelphia PA Water & Waste Water Revenue 5.250% 1/1/32 5,000 5,499 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/32 5,000 5,880 Philadelphia PA Water & Waste Water Revenue 4.000% 7/1/34 6,000 6,305 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/35 (4) 7,000 7,879 Philadelphia PA Water & Waste Water Revenue 5.000% 1/1/36 10,500 11,909 Philadelphia PA Water & Waste Water Revenue 5.250% 1/1/36 9,985 10,978 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/40 10,000 11,308 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/40 (4) 7,000 7,879 Philadelphia PA Water & Waste Water Revenue 5.000% 1/1/41 7,210 8,199 Philadelphia PA Water & Waste Water Revenue 5.125% 1/1/43 9,000 10,094 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/43 4,375 4,906 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/45 16,600 18,668 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Hotel Room Excise Tax Revenue 5.000% 2/1/26 (4) 3,030 3,485 Pittsburgh PA GO 5.000% 9/1/28 (15) 1,500 1,791 Pittsburgh PA GO 5.000% 9/1/31 (15) 1,120 1,320 Pittsburgh PA GO 5.000% 9/1/32 (15) 2,090 2,443 Pittsburgh PA School District GO 5.000% 9/1/24 1,000 1,170 Pittsburgh PA Water & Sewer Authority Revenue 0.000% 9/1/27 (14) 10,830 7,723 Pittsburgh PA Water & Sewer Authority Revenue 0.000% 9/1/29 (14) 10,000 6,592 Pittsburgh PA Water & Sewer Authority Revenue 5.250% 9/1/36 5,000 5,806 Pittsburgh PA Water & Sewer Authority Revenue 5.250% 9/1/40 5,000 5,755 Plum Borough PA School District GO 5.000% 9/15/36 (15) 4,920 5,637 Pocono Mountain PA School District GO 5.000% 3/1/17 (Prere.) 1,005 1,051 Pocono Mountain PA School District GO 5.000% 9/1/31 (4) 1,995 2,065 Pocono Mountains Industrial Park Authority Pennsylvania Hospital Revenue (St. Luke's Hospital Obligated Group) 5.000% 8/15/40 3,750 4,179 Reading PA Area Water Authority Revenue 5.000% 12/1/31 1,000 1,122 Scranton PA School District GO 5.250% 6/15/16 (Prere.) 2,750 2,791 Scranton PA School District GO 5.250% 6/15/16 (Prere.) 2,375 2,410 Scranton-Lackawanna PA Health & Welfare Authority Revenue (University of Scranton) 5.000% 11/1/32 (10) 4,075 4,314 Snyder County PA Higher Education Authority University Revenue (Susquehanna University Project) 5.000% 1/1/27 1,765 2,098 Snyder County PA Higher Education Authority University Revenue (Susquehanna University Project) 5.000% 1/1/28 1,865 2,197 Snyder County PA Higher Education Authority University Revenue (Susquehanna University Project) 5.000% 1/1/29 1,335 1,562 Snyder County PA Higher Education Authority University Revenue (Susquehanna University Project) 5.000% 1/1/30 1,180 1,371 Snyder County PA Higher Education Authority University Revenue (Susquehanna University Project) 5.000% 1/1/31 1,250 1,442 Snyder County PA Higher Education Authority University Revenue (Susquehanna University Project) 5.000% 1/1/32 1,695 1,943 South Fork PA Hospital Authority Hospital Revenue (Conemaugh Valley Memorial Hospital Project) 5.750% 7/1/18 (ETM) 3,000 3,184 Southcentral Pennsylvania General Authority Revenue (Hanover Hospital Inc.) 5.000% 12/1/27 1,480 1,720 Southcentral Pennsylvania General Authority Revenue (Hanover Hospital Inc.) 5.000% 12/1/29 1,090 1,254 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 6.000% 6/1/18 (Prere.) 11,440 12,759 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 6.000% 6/1/25 8,560 9,321 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.000% 6/1/28 2,775 3,286 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.000% 6/1/29 1,500 1,766 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.000% 6/1/34 1,130 1,298 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.000% 6/1/44 2,500 2,813 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/27 6,100 6,943 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/28 5,000 5,655 St. Mary Hospital Authority Pennsylvania Health System Revenue (Catholic Health Initiatives) 5.000% 11/15/26 5,000 5,690 St. Mary Hospital Authority Pennsylvania Health System Revenue (Catholic Health Initiatives) 5.000% 11/15/27 3,000 3,408 State College PA Area School District GO 5.000% 3/15/34 2,000 2,346 State College PA Area School District GO 5.000% 3/15/40 3,000 3,442 State Public School Building Authority Pennsylvania College Revenue (Community College of Allegheny County Project) 5.000% 7/15/22 (4) 1,100 1,278 State Public School Building Authority Pennsylvania College Revenue (Delaware County Community College Project) 5.000% 10/1/29 (15) 1,210 1,434 State Public School Building Authority Pennsylvania College Revenue (Delaware County Community College Project) 5.000% 10/1/30 (15) 1,035 1,220 State Public School Building Authority Pennsylvania College Revenue (Montgomery County Community College) 5.000% 5/1/28 2,370 2,813 State Public School Building Authority Pennsylvania College Revenue (Montgomery County Community College) 5.000% 5/1/33 1,025 1,184 State Public School Building Authority Pennsylvania College Revenue (Montgomery County Community College) 5.500% 5/1/33 6,165 7,288 State Public School Building Authority Pennsylvania College Revenue (Montgomery County Community College) 5.000% 5/1/34 2,125 2,445 State Public School Building Authority Pennsylvania College Revenue (Montgomery County Community College) 5.000% 5/1/35 1,510 1,726 State Public School Building Authority Pennsylvania Lease Revenue (School District of Philadelphia) 5.000% 4/1/22 1,250 1,402 Susquehanna PA Area Regional Airport Authority System Revenue 4.000% 1/1/33 5,000 5,001 Swarthmore Borough PA Authority College Revenue 5.000% 9/15/29 400 489 Swarthmore Borough PA Authority College Revenue 5.000% 9/15/30 1,020 1,242 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) 5.000% 4/1/29 1,055 1,282 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) 5.000% 4/1/31 810 969 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) 5.000% 4/1/32 1,000 1,189 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) 5.000% 4/1/37 2,000 2,349 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) 5.000% 4/1/42 2,000 2,336 Unionville-Chadds Ford PA School District GO 5.000% 6/1/32 6,440 7,235 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.500% 9/15/24 3,000 3,417 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/29 14,000 16,040 1 University of Pittsburgh PA Revenue TOB VRDO 0.020% 3/7/16 6,660 6,660 West Shore PA Area Authority Hospital Revenue (Holy Spirit Hospital of the Sisters of Christian Charity Project) 6.000% 1/1/26 655 781 West Shore PA Area Authority Hospital Revenue (Holy Spirit Hospital of the Sisters of Christian Charity Project) 5.625% 1/1/32 5,600 6,635 West Shore PA Area Authority Revenue (Messiah Lifeways Obligated Group) 5.000% 7/1/22 1,000 1,140 West Shore PA Area Authority Revenue (Messiah Lifeways Obligated Group) 5.000% 7/1/25 1,605 1,851 West Shore PA Area Authority Revenue (Messiah Lifeways Obligated Group) 5.000% 7/1/30 1,500 1,660 West Shore PA Area Authority Revenue (Messiah Lifeways Obligated Group) 5.000% 7/1/35 1,750 1,894 West View PA Municipal Authority Water Revenue 5.000% 11/15/33 1,500 1,748 West View PA Municipal Authority Water Revenue 5.000% 11/15/34 1,500 1,741 West York PA Area School District GO 5.000% 4/1/33 4,245 4,853 1 Westmoreland County PA Industrial Development Authority Revenue 4.720% 7/1/35 3,000 3,170 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.125% 7/1/30 1,500 1,647 Westmoreland County PA Municipal Authority Revenue 6.125% 7/1/17 (ETM) 2,775 2,860 Westmoreland County PA Municipal Authority Revenue 5.000% 8/15/33 9,465 10,865 Westmoreland County PA Municipal Authority Revenue 5.000% 8/15/37 7,895 8,955 Westmoreland County PA Municipal Authority Service Water Revenue 0.000% 8/15/23 (14) 5,000 4,238 Westmoreland County PA Municipal Authority Service Water Revenue 0.000% 8/15/24 (14) 4,000 3,286 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/30 2,315 2,704 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/31 2,430 2,822 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/34 1,000 1,145 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/35 4,110 4,635 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/40 4,990 5,603 Wilkes-Barre PA Finance Authority Revenue (Wilkes University Project) 5.000% 3/1/27 2,200 2,280 Wyoming PA Area School District GO 5.000% 9/1/29 (14) 5,020 5,021 York County PA GO 5.000% 6/1/31 2,180 2,582 York County PA GO 5.000% 6/1/33 4,000 4,693 York County PA GO 5.000% 6/1/38 5,000 5,665 Guam (0.2%) Guam Government Business Privilege Tax Revenue 5.000% 11/15/39 4,900 5,496 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 1/1/46 1,000 1,120 Guam Power Authority Revenue 5.000% 10/1/27 1,000 1,156 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 3,350 3,701 Puerto Rico (0.0%) Puerto Rico Public Buildings Authority Government Facilities Revenue 5.750% 7/1/22 (ETM) 10 12 Total Investments (99.7%) (Cost $3,163,055) Other Assets and Liabilities-Net (0.3%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, the aggregate value of these securities was $58,960,000, representing 1.7% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 29, 2016. 3 Adjustable-rate security. 4 Securities with a value of $821,000 have been segregated as initial margin for open futures contracts. 5 Coupon of 0.000% will become 5.000% effective December 1, 2018. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). Pennsylvania Long-Term Tax-Exempt Fund The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At February 29, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 5-Year U.S. Treasury Note July 2016 259 31,335 16 2-Year U.S. Treasury Note July 2016 70 15,298 (10) 6 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used Pennsylvania Long-Term Tax-Exempt Fund to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of February 29, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 3,379,139 — Futures Contracts—Assets 1 27 Futures Contracts—Liabilities 1 (56) — — Total (29) 3,379,139 — 1 Represents variation margin on the last day of the reporting period. D. At February 29, 2016, the cost of investment securities for tax purposes was $3,165,768,000. Net unrealized appreciation of investment securities for tax purposes was $213,371,000, consisting of unrealized gains of $214,189,000 on securities that had risen in value since their purchase and $818,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD PENNSYLVANIA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD PENNSYLVANIA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2016 VANGUARD PENNSYLVANIA TAX-FREE FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 15, 2016 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
